                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION


 STEPHEN ROBERTS,                              )
                                               )
                                Plaintiff,     )
                                               )
 v.                                            )   Case No. 4:18-cv-00745-NKL
                                               )
 TEAMSTERS LOCAL 955, et al.,                  )
                                               )
                                Defendants.    )
                                               )
                                               )

                                              ORDER

       Before the Court are Stephen Roberts’ motion to remand, Doc. 5, and International

Brotherhood Teamsters Local Union No. 955’s motion to dismiss, Doc. 3. For the following

reasons, Mr. Roberts’ motion to remand is granted, and the Union’s motion to dismiss is denied

for lack of subject matter jurisdiction.

I.     Background

       On August 15, 2018, Mr. Roberts filed suit in the Seventh Judicial Circuit Court of Clay

County, Missouri against defendants the International Brotherhood Teamsters Local Union No.

955 and five unnamed individuals, nominally referred to in the Petition as John Does 1–5. The

Petition alleges that the Union conspired with Bimbo Bakeries USA, Inc. and Bimbo Foods

Bakeries Distribution, LLC to steal Mr. Roberts’ exclusive right to sell and distribute Bimbo

bakery products to certain retail outlets, a right that Mr. Roberts purchased from Bimbo through

an executed bill-of-sale and corresponding Distribution Agreement.

       On September 19, 2018, the Union removed the case to federal court, arguing that Mr.

Roberts’ claims are preempted by section 301 of the Labor Management Relations Act (“LMRA”),
such that federal question jurisdiction exists. Shortly thereafter, Mr. Roberts filed a motion to

remand.

II.    Discussion

       Federal courts are courts of limited jurisdiction. Ark. Blue Cross & Blue Shield v. Little

Rock Cardiology Clinic, P.A., 551 F.3d 812, 816 (8th Cir. 2009). Removal to federal court is only

proper when the court would have had original jurisdiction had the action initially been filed there.

Krispin v. May Dep’t Stores Co., 218 F.3d 919, 922 (8th Cir. 2000). Defendant, as the party

seeking removal and opposing remand, must present facts supporting jurisdiction by a

preponderance of the evidence. Schubert v. Auto Owners Inc., Co., 649 F.3d 817, 822 (8th Cir.

2011). Any doubt about the propriety of federal jurisdiction must be resolved in favor of remand.

In re Business Men’s Assur. Co. of Am., 992 F.2d 181, 183 (8th Cir. 1993).

           A. Federal Question Jurisdiction

       Pursuant to 28 U.S.C. § 1331 “[t]he district courts shall have original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States.” “Once an area

of state law has been completely preempted, any claim purportedly based on that preempted state

law is considered, from its inception, a federal claim, and therefore arises under federal law.”

Caterpillar, Inc. v. Williams, 482 U.S. 386, 393 (1987). However, “complete preemption” under

section 301 of the LMRA “occurs only when a plaintiff’s claim itself is [1] based on rights created

directly by, or [2] substantially dependent on an analysis of, a collective bargaining agreement.”

Johnson v. AGCO Corp., 159 F.3d 1114, 1116 (8th Cir. 1998); Boldt v. N. States Power Co., 904

F.3d 586, 590 (8th Cir. 2018) (“A substantially dependent claim under the LMRA is one that

requires the interpretation of some specific provision of a [CBA].”) (quotation and alteration

omitted). When the meaning of a CBA is not substantially the subject of a dispute, “the bare fact



                                                 2
 
that a [CBA] will be consulted in the course of state-law litigation plainly does not require the

claim to be extinguished.” Livadas v. Bradshaw, 512 U.S. 107, 124 (1994).

       There is no CBA setting forth the rights upon which Mr. Roberts has based his claims. Mr.

Roberts is not covered by any labor agreement, is not a member of the Union, and is not an

employee of Bimbo. Rather, his claims are founded on rights created by state law. Consequently,

Mr. Roberts’ claims may only be preempted by section 301 if interpretation of a specific provision

of the CBA between the Union and Bimbo is required. See Boldt, 904 F.3d at 590. Thus, as the

party seeking removal and opposing remand on the theory of section 301 preemption, the Union

must show that Mr. Roberts’ claims require “interpretation of some specific provision of a [CBA]”

to establish federal question jurisdiction. Boldt, 904 F.3d at 590; Markham v. Wertin, 861 F.3d

748, 755 (8th Cir. 2017) (describing a claim as “substantially dependent on”/“inextricably

intertwined” with a CBA when its resolution requires “the interpretation of some specific provision

of a CBA”).

       First, the Union argues that Mr. Roberts’ conversion and malicious trespass claims are

preempted by section 301 because the Court would need to analyze the terms of the CBA between

the Union and Bimbo to determine whether the Union’s conduct was unlawful or improper.

However, questions about a defendant’s conduct and motives are questions of fact that “do not

require interpretation of [a CBA].” Thomas v. Union Pacific Railway Co., 308 F.3d 891, 893 (8th

Cir. 2002).

       Next, the Union argues that Mr. Roberts’ tortious interference claims are preempted

because the CBA between the Union and Bimbo “addresses what types of disruptions of the

contractual or economic relationship are allowed.” Doc. 9 (Union’s Suggestions in Opposition to

Plaintiff’s Motion to Remand), pp. 7–8. However, to the extent that the CBA is relevant to the



                                                3
 
Union’s defense, it is still insufficient to confer federal jurisdiction. Markham, 861 F.3d at 754;

Bush v. St. Louis Reg’l Convention, No. 4:16CV250 JCH, 2016 WL 3125869, at *2, n.4 (E.D. Mo.

June 3, 2016) (“The Court must be careful to ensure that interpretation of the CBA is required by

Plaintiff's claims themselves, and not by a defense injected by Defendant.”).

       Third, the Union argues that Mr. Roberts’ conspiracy claim is preempted by section 301

because “the alleged ‘agreement’ and lynchpin of Plaintiff’s conspiracy claim is the CBA”

between the Union and Bimbo. Doc. 9, p. 8. But this simply conflates a “meeting of the minds”

for purposes of establishing a conspiracy, with a contract. The fact that Mr. Roberts alleges that

the Union and Does 1–5, “agreed and coordinated together and with each other, and each with

BIMBO, to convert Plaintiffs’ [sic] property . . .” does not necessitate a need to analyze the terms

of the Union’s CBA with Bimbo. Doc. 1-1 (Petition), ¶ 118. Insofar as Defendants’ alleged

conspiracy was memorialized in the CBA with Bimbo, the contract would be void and not one to

which section 301 applies. Rice v. James, 844 S.W.2d 64, 69 (Mo. Ct. App. 1992); see also

Navarro v. Am. Nat. Skyline Inc. of Mo., 998 F.Supp. 2d 833, 836 (E.D. Mo. 2014) (“§ 301 does

not grant the parties to a [CBA] the ability to contract for what is illegal under state law”) (quoting

Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 212 (1985)).

       Moreover, the Union has not identified any “specific provision” of the CBA with Bimbo

requiring interpretation. See Boldt, 904 F.3d at 590. Even if the Court were to assume the need to

consult the Union’s CBA generally, preemption would not be required. See Markham, 861 F.3d

at 755 (“‘When the meaning of contract terms is not the subject of dispute,’ mere reference to or

consultation of a CBA ‘plainly does not require the claim to be extinguished.’”) (citing Livadas,

512 U.S. at 124); Gore v. Trans World Airlines, 210 F.3d 944, 949 (8th Cir. 2000) (“mere need to




                                                  4
 
reference or consult a collective bargaining agreement during the course of state court litigation

does not require preemption”).

       The Union thus has not met its burden of proving that Mr. Roberts’ claims are “inextricably

intertwined” or otherwise “dependent upon analysis” of a CBA. Accordingly, the Court lacks

jurisdiction over this matter.

           B. Request for Attorneys’ Fees and Costs

       In his motion to remand, Mr. Roberts requests payment of just costs, including attorneys’

fees pursuant to 28 U.S.C. § 1447(c). Doc. 6 (Suggestions in Support of Plaintiff’s Motion to

Remand), pp. 14–15. In Martin v. Franklin Capital Corp. the Supreme Court determined district

courts “may award attorney’s fees under § 1447(c) only where the removing party lacked an

objectively reasonable basis for seeking removal. Conversely, when an objectively reasonable

basis exists, fees should be denied.” 546 U.S. 132, 141 (2005). Here, as set forth above, the Union

had an objectively reasonable basis for seeking removal of this matter. Accordingly, Mr. Roberts’

request for an award of costs and fees is denied.

III.   Conclusion

       For the foregoing reasons, Mr. Roberts’ motion to remand, Doc. 5, is granted. However,

his request for attorneys’ fees and costs is denied. The Union’s motion to dismiss, Doc. 3, is denied

for lack of subject matter jurisdiction. The case is remanded to the Seventh Judicial Circuit Court

of Clay County, Missouri for all further proceedings.



                                                        s/ Nanette K. Laughrey
                                                        NANETTE K. LAUGHREY
                                                        United States District Judge

Dated: November 16, 2018
Jefferson City, Missouri

                                                    5
 
